Title: To James Madison from James Leander Cathcart, 26 July 1806
From: Cathcart, James Leander
To: Madison, James



Sir
Boston July 26th: 1806.

On the 24th inst I had the honor to receive your dispatches for the Tunisian Ambassador & on the 25th the Brig Franklin arrived here; elate with the hope of terminating this disagreeable business & of returning to my family, judge my regret at being under the necessity of forwarding the enclosed. I have made use of every persuasive argument in my power to induce the Ambassador to embark quietly but to no purpose, and not conceiving myself authorized to make use of force I have deem’d it expedient to remain here until I receive your instructions: Mohamet Chaoux and the Turks that are in his company have not arrived; neither have I heard from Carlo since I dispatch’d him to NewYork on the 17th inst.  I have the honor to continue with great respect & esteem, Sir, Your Obnt. Servt.

James Lear. Cathcart

